DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This Office action is in response to Applicant's communication filed February 2, 2022 in response to the Office action dated November 2, 2021. Claims 1, 8, and 15 have been amended. Claims 1-15 are pending in this application.

Specification

Applicant's amendment to specs has overcome all objections from prior action and therefore the objections are hereby withdrawn.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:



Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining, based on sizes of a storage space used by a file system at a set of 5historical moments and a current moment, a plurality of predicted sizes of a storage space to be used by the file system at a plurality of future moments; determining sizes of an available storage space and available durations of a set of candidate future moments in the plurality of future moments based on the plurality of predicted sizes, the available storage space being a storage space that is not used in a storage 10space allocated to the file system; determining, based on the sizes of the available storage space and the available durations of the set of candidate future moments, a plurality of predicted values that characterize available storage capacities of the set of candidate future moments; and determining a target moment from the set of candidate future moments based on the 15plurality of predicted values, so as to recycle at least part of an available storage space of the target moment. The limitation of determining, based on sizes of a storage space used by a file system at a set of 5historical moments and a current moment, a plurality of predicted sizes of a storage space to be used by the file system at a plurality of future moments; determining sizes of an available storage space and available durations of a set of candidate future moments in the plurality of future 
This judicial exception is not integrated into a practical application. In particular, the claims only recites additional elements – using a processor and memory in claim 8, and a computer program product and computerized circuitry in claim 15 to perform the determining steps. The processor and memory are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining storage sizes) such that they amount to no more than mere instructions to apply the exception using a generic computer component. and recycling, at the target moment, so as to recycle at least part of the[[an]] available storage space for use by other file systems of the target moment which is not significantly more than the judicial exception because it does not require any particular application of the abstract idea and is at best merely adding the words “apply it” to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, memory, computer program product, and computerized circuitry to perform the determining steps amount to no more than mere instructions to apply the 
 Claims 2 and 9 merely define input data as being a set of historical moments which is used to train a prediction model to output the set of future moments, which is well understood, routine and conventional.  Claims 3-6 and 10-13 merely recite which future moments may be selected from the prediction set determined by threshold values corresponding to the desired sizes and durations, which is not significantly more than the judicial exception because it only references how the desired prediction set is chosen. Claim 7 and 14 merely recite using the predicted size at a specific time to recycle any available storage space for use by other file systems which is not significantly more than the judicial exception because it does not require any particular application of the abstract idea and is at best merely adding the words “apply it” to the judicial exception. The same analysis applies here in 2B, i.e., mere instructions to apply the abstract idea using a generic computer component (i.e., processor and memory) cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Therefore, the claims are ineligible.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popuri et al. (U.S. Patent No US 10,509,667 Bl) herein referred to as Popuri and further in view of Oberhofer et al. (US Patent Application US 20150006835 A1) herein referred to as Oberhofer.

Regarding claim 1, Popuri explicitly teaches a method for managing a storage space, comprising: 
determining, based on sizes of a storage space used by a file system at a set of historical moments and a current moment, a plurality of predicted sizes of a storage space to be used by the file system at a plurality of future moments; (Popuri Col 28, lines 1-35) “In various embodiments, samples of the aggregated effective historical space usage of a predetermined historical window of time ( e.g., the past 30 days) are input into each of one or more different statistical models and the statistical models are configured to output various predictions of space usage across all the VMs that reside at the current storage device at any time in a predetermined window of time in the future (e.g., the next seven days). In some embodiments, different samples of the aggregated effective historical space usage of the past 30 days may be input into each statistical model more than once to receive different sets of outputs…In some embodiments, space prediction is run over the physical size used, both live and snapshots, per storage device.” mentions using samples of historical and/or live (understood as current) space usage within a window of time which is used to predict a set of future values.
determining sizes of an available storage space and available durations of a set of candidate future moments in the plurality of future moments based on the plurality of predicted sizes, (Popuri Col 28, lines 21-59) “In some embodiments, in order to run a "what if” scenario, the VM's size measurements are subtracted or added from the storage device history, adjusted by any bloating caused by moving snapshots or differences in data compression technology…Calculate the set S of differences between Space[T] and Space[T + 1] for all T in the training data
Start with currentSize=Space[Tmax]
Loop K times:
Select a random element delta of S
currentSize+=delta
Return the maximum currentSize over the entire prediction
(not just the last value.)” mentions finding the change in space for each change in time from a set of predicted sizes.
“VM load balancing server is configured to use each combined, pool-level predicted metric that is identified to be improved to select one or more VMs to move/migrate from their current/source storage devices within the pool to a different destination storage device within the pool.” mentions migrating a VM to a separate storage device, VM being understood as including a file system.  
determining, based on the sizes of the available storage space and the available durations of the set of candidate future moments, a plurality of predicted values that characterize available storage capacities of the set of candidate future moments; (Popuri  Col 28, lines 1-35; Popuri  Col 15, Lines 4-10) “In various embodiments, samples of the aggregated effective historical space usage of a predetermined historical window of time ( e.g., the past 30 days) are input into each of one or more different statistical models and the statistical models are configured to output various predictions of space usage across all the VMs that reside at the current storage device at any time in a predetermined window of time in the future (e.g., the next seven days). In some embodiments, different samples of the aggregated effective historical space usage of the past 30 days may be input into each statistical model more than once to receive different sets of outputs…In some embodiments, space prediction is run over the physical size used, both live and snapshots, per storage device.” mentions a window (e.g. the next seven days) of predicted space usage. “FIG. 5 is a flow diagram showing an embodiment of a process for determining the effective historical VM space usage data at a storage device. In some embodiments, process 500 is implemented by VM load balancing server 112 of system 100 ofFIG.1. In some embodiments, step 402 of process 400 of FIG. 4 is implemented, at least in part, using process 500.” Wherein historical space usage data is understood to encompass available storage.
determining a target moment from the set of candidate future moments based on the plurality of predicted values, (Popuri Col 28, lines 38-54)  “Return the maximum currentSize over the entire prediction (not just the last value.)”  mentions choosing a predicted value to use.

Popuri does not explicitly teach recycling, at the target moment, at least part of the available storage space for use by other file systems.

Oberhofer teaches recycling, at the target moment, at least part of the available storage space for use by other file systems (Paragraph 0037; 0041; 0049) “at the runtime of the application programs of the LPARs, dynamically re-allocating memory elements of the global memory and/or of some first memory portions and/or of an unassigned memory portion of the main memory for modifying the size of the global memory...memory elements may be de-allocated from the global memory and may be allocated to one of the LPARs whose first memory portion is almost used to its capacity for increasing the size of said first memory portion. Said features may enable…logic to dynamically modify the sizes of the main memories of the individual LPAR” , “In case the predicted required memory space is so small that the amount of unused memory of said first memory portion exceeds a threshold value, the size of said first memory portion is decreased.” , “the method comprises monitoring the time period required for writing a copy of one of the images of the at least one application programs to a non-volatile storage medium; and prohibiting the automated creation and storing of a further image of said application program in the global memory until at least the monitored time period has lapsed between a first moment of storing the image preceding said further image in the global memory and a second moment of storing said further image in the global memory.” Implicitly requires calculation of time between first moment and second moment which is understood as the target duration. Wherein decreasing memory portion of an LPAR and re-allocating that memory is understood to be recycling a part of available storage. Wherein further images of the application programs (file systems) store (use) to the unused (recycled) memory.

Popuri and Oberhofer are analogous art because they are from the same field of endeavor of computer memory optimization. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Popuri and Oberhofer before him or her to modify the prediction of Popuri to include the recycling of Oberhofer. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the prediction algorithm to recycle memory when the memory usage is below current usage as suggested by Oberhofer. “Thus, said features may ensure that the system automatically assigns additional memory elements to any of the LPARs if needed, thereby avoiding swapping and out-of-memory errors, and/or allows an operator of the system to buy additional memory space in time.” (Oberhofer Paragraph 0042) Therefore, it would have been obvious to combine Popuri and Oberhofer to obtain the invention as specified in the instant application claims.

Regarding claim 2, Popuri-Oberhofer teaches determining the plurality of predicted sizes comprising: 
acquiring sizes of the storage space used at the set of historical moments and the current moment (Popuri Col 28, lines 1-13; Popuri Col 5, line 8 – Col 6, line 6) “aggregated effective historical space usage data at the current storage device is determined based at least in part on adding the modified measured set of space usage values to historical space usage data stored at the current storage device.” mentions saving space usage values wherein the storing of the data is understood as an acquisition of the sizes.
determining the plurality of predicted sizes based on the sizes of the storage space that have been used and a storage space prediction model, the storage space prediction model being trained by inputting a first reference size of a storage space used by the file system at a first reference moment and outputting a second reference size of a storage space used at a second reference moment following the first reference moment. (Popuri Col 28, lines 1 - 48) “In various embodiments, samples of the aggregated effective historical space usage of a predetermined historical window of time ( e.g., the past 30 days) are input into each of one or more different statistical models and the statistical models are configured to output various predictions of space usage across all the VMs that reside at the current storage device at any time in a predetermined window of time in the future (e.g., the next seven days)... In some embodiments, the three component predictors that are used include: linear regression over the course of the month (with normal noise distribution), linear regression over the past week (with a maximum over a normal distribution of noise), and Monte Carlo simulation” mentions training data and a linear regression which can be used as a trained prediction model.

Regarding claim 3, Popuri teaches determining, from the plurality of predicted sizes, a first predicted size associated with a first candidate future moment in the plurality of future moments; (Popuri Col 28, lines 1-48) “Calculate the set S of differences between Space[T] and Space[T + 1] for all T in the training data
Start with currentSize=Space[Tmax]
Loop K times:
Select a random element delta of S
currentSize+=delta
Return the maximum currentSize over the entire prediction
(not just the last value.)” The first prediction in the set is understood as a first candidate. 
determining a second future moment from the plurality of future moments based on the first predicted size, a predicted size of each moment between the first candidate future moment and the second future moment being less than or equal to the first Calculate the set S of differences between Space[T] and Space[T + 1] for all T in the training data
Start with currentSize=Space[Tmax]
Loop K times:
Select a random element delta of S
currentSize+=delta
Return the maximum currentSize over the entire prediction
(not just the last value.)” The last prediction in the set is understood as a second candidate. "improving" that combined predicted metric includes lowering the probability that the undesirable event will happen ( e.g., to be below the threshold value corresponding to that metric type).” The undesirable event is understood as inefficient storage, the metric type is understood as the size
if it is determined that an actual duration between the first candidate future moment and the second future moment is longer than or equal to a first threshold duration (Popuri Col 5, lines 8-23) “VM load balancing server will identify one or more predicted metrics within the combined predicted metric data structure that are to be improved. In various embodiments, one or more predicted metrics are determined to be improved by comparing those values to one or more respective threshold values. For example, if a combined predicted metric is greater than a threshold value associated with the corresponding metric type, then the combined predicted metric is determined to be improved.” Wherein the threshold value is duration and testing to see it the actual duration is outside the bounds of the first and second future moment. 
Calculate the set S of differences between Space[T] and Space[T + 1] for all T in the training data
Start with currentSize=Space[Tmax]
Loop K times:
Select a random element delta of S
currentSize+=delta
Return the maximum currentSize over the entire prediction
(not just the last value.)” The return value includes the size of the candidate prediction.

Popuri does not explicitly teach determining, the actual duration as an available duration of the first candidate future moment.

Oberhofer teaches determining, the actual duration as an available duration of the first candidate future moment; (Oberhofer Paragraph 0049) “the method comprises monitoring the time period required for writing a copy of one of the images of the at least one application programs to a non-volatile storage medium; and prohibiting the automated creation and storing of a further image of said application program in the global memory until at least the monitored time period has lapsed between a first moment of storing the image preceding said further image in the global memory and a second moment of storing said further image in the global memory.” Implicitly requires calculation of duration to future moment.

Popuri and Oberhofer are analogous art because they are from the same field of endeavor of computer memory optimization. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Popuri and Oberhofer before him or her to modify the prediction of Popuri to include the time calculation of Oberhofer. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the prediction algorithm to better increase the atomicity of the system by considering differing save times. “Said features may be advantageous, as even if due to a service level agreement (SLA) or due to any other configuration or program logic the next snapshot image would be due for being taken, said snapshot is not created as that does not make sense if the previous snapshot has not been written to the persistent storage. Thus, by automatically prohibiting the creation of the further snapshot image which cannot be flushed immediately, the blocking of CPU and storage resources is prohibited.” (Oberhofer Paragraph 0049) Therefore, it would have been obvious to combine Popuri and Oberhofer to obtain the invention as specified in the instant application claims.

Regarding claim 4, Popuri explicitly teaches determining the sizes of the available storage space and the available durations further comprising: 
Calculate the set S of differences between Space[T] and Space[T + 1] for all T in the training data
Start with currentSize=Space[Tmax]
Loop K times:
Select a random element delta of S
currentSize+=delta
Return the maximum currentSize over the entire prediction (not just the last value.)” The return value uses the maximum predicted size over the set.
determining, if it is determined that the actual duration is less than the first threshold 10duration, the first threshold duration as the available duration; determining a future moment set formed by future moments following the first candidate future moment by a duration within the first threshold duration; (Popuri Col 5, lines 8-23) “VM load balancing server will identify one or more predicted metrics within the combined predicted metric data structure that are to be improved. In various embodiments, one or more predicted metrics are determined to be improved by comparing those values to one or more respective threshold values. For example, if a combined predicted metric is greater than a threshold value associated with the corresponding metric type, then the combined predicted metric is determined to be improved.” Wherein the threshold value is duration and if duration is below the threshold the duration needs to be improved. Picking a duration following the first candidate future moment is understood as an improvement.

Regarding claim 5, Popuri teaches determining at least one candidate predicted value greater than a first threshold from the plurality of predicted values; (Popuri Col 12, lines 1-20) “VM selection engine is configured to compare each combined predicted metric of a combined predicted metric data structure associated with a pool to a predetermined threshold value associated with the corresponding metric type. In the event that the combined predicted metric exceeds the predetermined threshold value, then the combined predicted metric (and its associated metric type) is identified as one that is to be improved.” Wherein the metric type is understood as size.
determining a target predicted value from the at least one candidate predicted value; (Popuri Col 28, lines 1-48) “Calculate the set S of differences between Space[T] and Space[T + 1] for all T in the training data
Start with currentSize=Space[Tmax]
Loop K times:
Select a random element delta of S
currentSize+=delta
Return the maximum currentSize over the entire prediction (not just the last value.)” Uses one candidate predicted value using the max as the target. 

20	Popuri does not explicitly teach determining the target moment based on the target predicted value. 

 “the method comprises monitoring the time period required for writing a copy of one of the images of the at least one application programs to a non-volatile storage medium; and prohibiting the automated creation and storing of a further image of said application program in the global memory until at least the monitored time period has lapsed between a first moment of storing the image preceding said further image in the global memory and a second moment of storing said further image in the global memory.” Implicitly requires calculation of target future moment.

Popuri and Oberhofer are analogous art because they are from the same field of endeavor of computer memory optimization. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Popuri and Oberhofer before him or her to modify the prediction of Popuri to include the time calculation of Oberhofer. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the prediction algorithm to better increase the atomicity of the system by considering differing save times. “Said features may be advantageous, as even if due to a service level agreement (SLA) or due to any other configuration or program logic the next snapshot image would be due for being taken, said snapshot is not created as that does not make sense if the previous snapshot has not been written to the persistent storage. Thus, by automatically prohibiting the creation of the further snapshot image which cannot be flushed immediately, the blocking of CPU and storage resources is prohibited.” (Oberhofer Paragraph 0049) Therefore, it would have been obvious to combine Popuri and Oberhofer to obtain the invention as specified in the instant application claims.

Regarding claim 6, Popuri teaches at least one candidate predicted value comprises a plurality of candidate predicted values, and wherein determining the target 25predicted value from the at least one candidate predicted value comprising: 
determining the maximum candidate predicted value among the plurality of candidate predicted values as the target predicted value. (Popuri Col 28, lines 1-48) “Calculate the set S of differences between Space[T] and Space[T + 1] for all T in the training data
Start with currentSize=Space[Tmax]
Loop K times:
Select a random element delta of S
currentSize+=delta
Return the maximum currentSize over the entire prediction (not just the last value.)” Uses the max size value as the target from a set (plurality) of predictions.

Regarding claim 7, Popuri explicitly teaches determining that the target duration is less than a second threshold duration. (Popuri Col 5, lines 8-23) “VM load balancing server will identify one or more predicted metrics within the combined predicted metric data structure that are to be improved. In various embodiments, one or more predicted metrics are determined to be improved by comparing those values to one or more respective threshold values. For example, if a combined predicted metric is greater than a threshold value associated with the corresponding metric type, then the combined predicted metric is determined to be improved.” Wherein the threshold value is second moment duration and if duration is less than the threshold the duration needs to be improved. Wherein Recycling is understood as the improvement.

Popuri does not explicitly teach determining a target duration from the current moment to the target moment and recycling, the at least part of the available storage space of the target moment at the target moment.

Oberhofer teaches determining a target duration from the current moment to the target moment and determine that the target duration is less than a second threshold duration (Paragraph 0049) “the method comprises monitoring the time period required for writing a copy of one of the images of the at least one application programs to a non-volatile storage medium; and prohibiting the automated creation and storing of a further image of said application program in the global memory until at least the monitored time period has lapsed between a first moment of storing the image preceding said further image in the global memory and a second moment of storing said further image in the global memory.” Implicitly requires calculation of time between first moment and second moment which is understood as the target duration.

 “at the runtime of the application programs of the LPARs, dynamically re-allocating memory elements of the global memory and/or of some first memory portions and/or of an unassigned memory portion of the main memory for modifying the size of the global memory...memory elements may be de-allocated from the global memory and may be allocated to one of the LPARs whose first memory portion is almost used to its capacity for increasing the size of said first memory portion. Said features may enable…logic to dynamically modify the sizes of the main memories of the individual LPAR” , “In case the predicted required memory space is so small that the amount of unused memory of said first memory portion exceeds a threshold value, the size of said first memory portion is decreased.” , “the method comprises monitoring the time period required for writing a copy of one of the images of the at least one application programs to a non-volatile storage medium; and prohibiting the automated creation and storing of a further image of said application program in the global memory until at least the monitored time period has lapsed between a first moment of storing the image preceding said further image in the global memory and a second moment of storing said further image in the global memory.” Wherein decreasing memory portion of an LPAR and re-allocating that memory is understood to be recycling a part of available storage at a future(target) moment.

Said features may be advantageous, as even if due to a service level agreement (SLA) or due to any other configuration or program logic the next snapshot image would be due for being taken, said snapshot is not created as that does not make sense if the previous snapshot has not been written to the persistent storage. Thus, by automatically prohibiting the creation of the further snapshot image which cannot be flushed immediately, the blocking of CPU and storage resources is prohibited.” (Oberhofer Paragraph 0049) “Thus, said features may ensure that the system automatically assigns additional memory elements to any of the LPARs if needed, thereby avoiding swapping and out-of-memory errors, and/or allows an operator of the system to buy additional memory space in time.” (Oberhofer Paragraph 0042). Therefore, it would have been obvious to combine Popuri and Oberhofer to obtain the invention as specified in the instant application claims.

Regarding claim 8, Popuri explicitly teaches An electronic device, comprising: 19Attorney Docket No.: 1003-1166 at least one processor; and a memory coupled to the at least one processor and having instructions stored thereon, the instructions causing, when executed by the at least one processor, the device to perform actions comprising: (Popuri Col 2, lines 21-54) “The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor.” 
determining, based on sizes of a storage space used by a file system at a set of historical moments and a current moment, a plurality of predicted sizes of a storage space to be used by the file system at a plurality of future moments; (Popuri Col 28, lines 1-35) “In various embodiments, samples of the aggregated effective historical space usage of a predetermined historical window of time ( e.g., the past 30 days) are input into each of one or more different statistical models and the statistical models are configured to output various predictions of space usage across all the VMs that reside at the current storage device at any time in a predetermined window of time in the future (e.g., the next seven days). In some embodiments, different samples of the aggregated effective historical space usage of the past 30 days may be input into each statistical model more than once to receive different sets of outputs…In some embodiments, space prediction is run over the physical size used, both live and snapshots, per storage device.” mentions using samples of historical and/or live (understood as current) space usage within a window of time which is used to predict a set of future values.
determining sizes of an available storage space and available durations of a set of candidate future moments in the plurality of future moments based on the plurality of predicted sizes, (Popuri Col 28, lines 21-59) “In some embodiments, in order to run a "what if” scenario, the VM's size measurements are subtracted or added from the storage device history, adjusted by any bloating caused by moving snapshots or differences in data compression technology…Calculate the set S of differences between Space[T] and Space[T + 1] for all T in the training data
Start with currentSize=Space[Tmax]
Loop K times:
Select a random element delta of S
currentSize+=delta
Return the maximum currentSize over the entire prediction
(not just the last value.)” mentions finding the change in space for each change in time from a set of predicted sizes.
the available storage space being a storage space that is not used in a storage space allocated to the file system; (Popuri Col 5, line 24 – Col 6, line 6) “VM load balancing server is configured to use each combined, pool-level predicted metric that is identified to be improved to select one or more VMs to move/migrate from their current/source storage devices within the pool to a different destination storage device within the pool.” mentions migrating a VM to a separate storage device, VM being understood as including a file system.  
“In various embodiments, samples of the aggregated effective historical space usage of a predetermined historical window of time ( e.g., the past 30 days) are input into each of one or more different statistical models and the statistical models are configured to output various predictions of space usage across all the VMs that reside at the current storage device at any time in a predetermined window of time in the future (e.g., the next seven days). In some embodiments, different samples of the aggregated effective historical space usage of the past 30 days may be input into each statistical model more than once to receive different sets of outputs…In some embodiments, space prediction is run over the physical size used, both live and snapshots, per storage device.” mentions a window (e.g. the next seven days) of predicted space usage. “FIG. 5 is a flow diagram showing an embodiment of a process for determining the effective historical VM space usage data at a storage device. In some embodiments, process 500 is implemented by VM load balancing server 112 of system 100 ofFIG.1. In some embodiments, step 402 of process 400 of FIG. 4 is implemented, at least in part, using process 500.” Wherein historical space usage data is understood to encompass available storage.
determining a target moment from the set of candidate future moments based on the plurality of predicted values, (Popuri Col 28, lines 38-54)  “Return the maximum currentSize over the entire prediction (not just the last value.)”  mentions choosing a predicted value to use.

Popuri does not explicitly teach recycling, at the target moment, at least part of the available storage space for use by other file systems.

Oberhofer teaches recycling, at the target moment, at least part of the available storage space for use by other file systems (Paragraph 0037; 0041; 0049) “at the runtime of the application programs of the LPARs, dynamically re-allocating memory elements of the global memory and/or of some first memory portions and/or of an unassigned memory portion of the main memory for modifying the size of the global memory...memory elements may be de-allocated from the global memory and may be allocated to one of the LPARs whose first memory portion is almost used to its capacity for increasing the size of said first memory portion. Said features may enable…logic to dynamically modify the sizes of the main memories of the individual LPAR” , “In case the predicted required memory space is so small that the amount of unused memory of said first memory portion exceeds a threshold value, the size of said first memory portion is decreased.” , “the method comprises monitoring the time period required for writing a copy of one of the images of the at least one application programs to a non-volatile storage medium; and prohibiting the automated creation and storing of a further image of said application program in the global memory until at least the monitored time period has lapsed between a first moment of storing the image preceding said further image in the global memory and a second moment of storing said further image in the global memory.” Implicitly requires calculation of time between first moment and second moment which is understood as the target duration. Wherein decreasing memory portion of an LPAR and re-allocating that memory is understood to be recycling a part of available storage. Wherein further images of the application programs (file systems) store (use) to the unused (recycled) memory.

Popuri and Oberhofer are analogous art because they are from the same field of endeavor of computer memory optimization. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Popuri and Oberhofer before him or her to modify the prediction of Popuri to include the recycling of Oberhofer. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the prediction algorithm to recycle memory when the memory usage is below current usage as suggested by Oberhofer. “Thus, said features may ensure that the system automatically assigns additional memory elements to any of the LPARs if needed, thereby avoiding swapping and out-of-memory errors, and/or allows an operator of the system to buy additional memory space in time.” (Oberhofer Paragraph 0042) Therefore, it would have been obvious to combine Popuri and Oberhofer to obtain the invention as specified in the instant application claims.

Regarding claim 9, Popuri-Oberhofer teaches determining the plurality of predicted sizes comprising: 
acquiring sizes of the storage space used at the set of historical moments and the current moment (Popuri Col 28, lines 1-13; Popuri Col 5, line 8 – Col 6, line 6) “aggregated effective historical space usage data at the current storage device is determined based at least in part on adding the modified measured set of space usage values to historical space usage data stored at the current storage device.” mentions saving space usage values wherein the storing of the data is understood as an acquisition of the sizes.
determining the plurality of predicted sizes based on the sizes of the storage space that have been used and a storage space prediction model, the storage space prediction model being trained by inputting a first reference size of a storage space used by the file system at a first reference moment and outputting a second reference size of a storage space used at a second reference moment following the first reference moment. (Popuri Col 28, lines 1 - 48) “In various embodiments, samples of the aggregated effective historical space usage of a predetermined historical window of time ( e.g., the past 30 days) are input into each of one or more different statistical models and the statistical models are configured to output various predictions of space usage across all the VMs that reside at the current storage device at any time in a predetermined window of time in the future (e.g., the next seven days)... In some embodiments, the three component predictors that are used include: linear regression over the course of the month (with normal noise distribution), linear regression over the past week (with a maximum over a normal distribution of noise), and Monte Carlo simulation” mentions training data and a linear regression which can be used as a trained prediction model.

Regarding claim 10, Popuri teaches determining, from the plurality of predicted sizes, a first predicted size associated with a first candidate future moment in the plurality of future moments; (Popuri Col 28, lines 1-48) “Calculate the set S of differences between Space[T] and Space[T + 1] for all T in the training data
Start with currentSize=Space[Tmax]
Loop K times:
Select a random element delta of S
currentSize+=delta
Return the maximum currentSize over the entire prediction
(not just the last value.)” The first prediction in the set is understood as a first candidate. 
determining a second future moment from the plurality of future moments based on the first predicted size, a predicted size of each moment between the first candidate future moment and the second future moment being less than or equal to the first predicted size; (Popuri Col 28, lines 1-48) “Calculate the set S of differences between Space[T] and Space[T + 1] for all T in the training data
Start with currentSize=Space[Tmax]
Loop K times:
Select a random element delta of S
currentSize+=delta
Return the maximum currentSize over the entire prediction
(not just the last value.)” The last prediction in the set is understood as a second candidate. "improving" that combined predicted metric includes lowering the probability that the undesirable event will happen ( e.g., to be below the threshold value corresponding to that metric type).” The undesirable event is understood as inefficient storage, the metric type is understood as the size
if it is determined that an actual duration between the first candidate future moment and the second future moment is longer than or equal to a first threshold duration (Popuri Col 5, lines 8-23) “VM load balancing server will identify one or more predicted metrics within the combined predicted metric data structure that are to be improved. In various embodiments, one or more predicted metrics are determined to be improved by comparing those values to one or more respective threshold values. For example, if a combined predicted metric is greater than a threshold value associated with the corresponding metric type, then the combined predicted metric is determined to be improved.” Wherein the threshold value is duration and testing to see it the actual duration is outside the bounds of the first and second future moment. 
and determining a size of an available storage space of the first candidate future moment based on the first predicted size and the size of the allocated storage space. (Popuri Col 28, lines 1-48) “Calculate the set S of differences between Space[T] and Space[T + 1] for all T in the training data
Start with currentSize=Space[Tmax]
Loop K times:
Select a random element delta of S
currentSize+=delta
Return the maximum currentSize over the entire prediction
(not just the last value.)” The return value includes the size of the candidate prediction.

Popuri does not explicitly teach determining, the actual duration as an available duration of the first candidate future moment.

Oberhofer teaches determining, the actual duration as an available duration of the first candidate future moment; (Oberhofer Paragraph 0049) “the method comprises monitoring the time period required for writing a copy of one of the images of the at least one application programs to a non-volatile storage medium; and prohibiting the automated creation and storing of a further image of said application program in the global memory until at least the monitored time period has lapsed between a first moment of storing the image preceding said further image in the global memory and a second moment of storing said further image in the global memory.” Implicitly requires calculation of duration to future moment.

Popuri and Oberhofer are analogous art because they are from the same field of endeavor of computer memory optimization. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Popuri and Oberhofer before him or her to modify the prediction Said features may be advantageous, as even if due to a service level agreement (SLA) or due to any other configuration or program logic the next snapshot image would be due for being taken, said snapshot is not created as that does not make sense if the previous snapshot has not been written to the persistent storage. Thus, by automatically prohibiting the creation of the further snapshot image which cannot be flushed immediately, the blocking of CPU and storage resources is prohibited.” (Oberhofer Paragraph 0049) Therefore, it would have been obvious to combine Popuri and Oberhofer to obtain the invention as specified in the instant application claims.

Regarding claim 11, Popuri explicitly teaches determining the sizes of the available storage space and the available durations further comprising: 
and determining a size of the available storage space based on a maximum predicted size of the future moment set and the size of the allocated storage space. (Popuri Col 28, lines 1-48) “Calculate the set S of differences between Space[T] and Space[T + 1] for all T in the training data
Start with currentSize=Space[Tmax]
Loop K times:
Select a random element delta of S
currentSize+=delta
Return the maximum currentSize over the entire prediction (not just the last value.)” The return value uses the maximum predicted size over the set.
determining, if it is determined that the actual duration is less than the first threshold 10duration, the first threshold duration as the available duration; determining a future moment set formed by future moments following the first candidate future moment by a duration within the first threshold duration; (Popuri Col 5, lines 8-23) “VM load balancing server will identify one or more predicted metrics within the combined predicted metric data structure that are to be improved. In various embodiments, one or more predicted metrics are determined to be improved by comparing those values to one or more respective threshold values. For example, if a combined predicted metric is greater than a threshold value associated with the corresponding metric type, then the combined predicted metric is determined to be improved.” Wherein the threshold value is duration and if duration is below the threshold the duration needs to be improved. Picking a duration following the first candidate future moment is understood as an improvement.

Regarding claim 12, Popuri teaches determining at least one candidate predicted value greater than a first threshold from the plurality of predicted values; (Popuri Col 12, lines 1-20) “VM selection engine is configured to compare each combined predicted metric of a combined predicted metric data structure associated with a pool to a predetermined threshold value associated with the corresponding metric type. In the event that the combined predicted metric exceeds the predetermined threshold value, then the combined predicted metric (and its associated metric type) is identified as one that is to be improved.” Wherein the metric type is understood as size.
determining a target predicted value from the at least one candidate predicted value; (Popuri Col 28, lines 1-48) “Calculate the set S of differences between Space[T] and Space[T + 1] for all T in the training data
Start with currentSize=Space[Tmax]
Loop K times:
Select a random element delta of S
currentSize+=delta
Return the maximum currentSize over the entire prediction (not just the last value.)” Uses one candidate predicted value using the max as the target. 

20	Popuri does not explicitly teach determining the target moment based on the target predicted value. 

Oberhofer teaches determining the target moment based on the target predicted value.  (Paragraph 0049) “the method comprises monitoring the time period required for writing a copy of one of the images of the at least one application programs to a non-volatile storage medium; and prohibiting the automated creation and storing of a further image of said application program in the global memory until at least the monitored time period has lapsed between a first moment of storing the image preceding said further image in the global memory and a second moment of storing said further image in the global memory.” Implicitly requires calculation of target future moment.

Popuri and Oberhofer are analogous art because they are from the same field of endeavor of computer memory optimization. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Popuri and Oberhofer before him or her to modify the prediction of Popuri to include the time calculation of Oberhofer. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the prediction algorithm to better increase the atomicity of the system by considering differing save times. “Said features may be advantageous, as even if due to a service level agreement (SLA) or due to any other configuration or program logic the next snapshot image would be due for being taken, said snapshot is not created as that does not make sense if the previous snapshot has not been written to the persistent storage. Thus, by automatically prohibiting the creation of the further snapshot image which cannot be flushed immediately, the blocking of CPU and storage resources is prohibited.” (Oberhofer Paragraph 0049) Therefore, it would have been obvious to combine Popuri and Oberhofer to obtain the invention as specified in the instant application claims.

Regarding claim 13, Popuri teaches at least one candidate predicted value comprises a plurality of candidate predicted values, and wherein determining the target 25predicted value from the at least one candidate predicted value comprising: 
 (Popuri Col 28, lines 1-48) “Calculate the set S of differences between Space[T] and Space[T + 1] for all T in the training data
Start with currentSize=Space[Tmax]
Loop K times:
Select a random element delta of S
currentSize+=delta
Return the maximum currentSize over the entire prediction (not just the last value.)” Uses the max size value as the target from a set (plurality) of predictions.

Regarding claim 14, Popuri explicitly teaches determining that the target duration is less than a second threshold duration. (Popuri Col 5, lines 8-23) “VM load balancing server will identify one or more predicted metrics within the combined predicted metric data structure that are to be improved. In various embodiments, one or more predicted metrics are determined to be improved by comparing those values to one or more respective threshold values. For example, if a combined predicted metric is greater than a threshold value associated with the corresponding metric type, then the combined predicted metric is determined to be improved.” Wherein the threshold value is second moment duration and if duration is less than the threshold the duration needs to be improved. Wherein Recycling is understood as the improvement.



Oberhofer teaches determining a target duration from the current moment to the target moment and determine that the target duration is less than a second threshold duration (Paragraph 0049) “the method comprises monitoring the time period required for writing a copy of one of the images of the at least one application programs to a non-volatile storage medium; and prohibiting the automated creation and storing of a further image of said application program in the global memory until at least the monitored time period has lapsed between a first moment of storing the image preceding said further image in the global memory and a second moment of storing said further image in the global memory.” Implicitly requires calculation of time between first moment and second moment which is understood as the target duration.
 and recycling, the at least part of the available storage space of the target moment at the target moment. (Paragraph 0037; 0041; 0049) “at the runtime of the application programs of the LPARs, dynamically re-allocating memory elements of the global memory and/or of some first memory portions and/or of an unassigned memory portion of the main memory for modifying the size of the global memory...memory elements may be de-allocated from the global memory and may be allocated to one of the LPARs whose first memory portion is almost used to its capacity for increasing the size of said first memory portion. Said features may enable…logic to dynamically modify the sizes of the main memories of the individual LPAR” , “In case the predicted required memory space is so small that the amount of unused memory of said first memory portion exceeds a threshold value, the size of said first memory portion is decreased.” , “the method comprises monitoring the time period required for writing a copy of one of the images of the at least one application programs to a non-volatile storage medium; and prohibiting the automated creation and storing of a further image of said application program in the global memory until at least the monitored time period has lapsed between a first moment of storing the image preceding said further image in the global memory and a second moment of storing said further image in the global memory.” Wherein decreasing memory portion of an LPAR and re-allocating that memory is understood to be recycling a part of available storage at a future(target) moment.

Popuri and Oberhofer are analogous art because they are from the same field of endeavor of computer memory optimization. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Popuri and Oberhofer before him or her to modify the prediction of Popuri to include the time calculation of Oberhofer. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the prediction algorithm to better increase the atomicity of the system by considering differing save times and obtaining the advantage of allowing the prediction algorithm to recycle memory when the memory usage is below current usage as suggested by Oberhofer. “Said features may be advantageous, as even if due to a service level agreement (SLA) or due to any other configuration or program logic the next snapshot image would be due for being taken, said snapshot is not created as that does not make sense if the previous snapshot has not been written to the persistent storage. Thus, by automatically prohibiting the creation of the further snapshot image which cannot be flushed immediately, the blocking of CPU and storage resources is prohibited.” (Oberhofer Paragraph 0049); “Thus, said features may ensure that the system automatically assigns additional memory elements to any of the LPARs if needed, thereby avoiding swapping and out-of-memory errors, and/or allows an operator of the system to buy additional memory space in time.” (Oberhofer Paragraph 0042). Therefore, it would have been obvious to combine Popuri and Oberhofer to obtain the invention as specified in the instant application claims.

Regarding claim 15, Popuri explicitly teaches a computer program product having a non-transitory computer readable medium which stores a set of instructions to manage a storage space; the set of instructions, when carried 5out by computerized circuitry, causing the computerized circuitry to perform a method of (Popuri Col 2, lines 21-54) “The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor… as used herein, the term 'processor' refers to one or more devices, circuits, and/or processing cores configured to process data, such as computer program instructions.” 
determining, based on sizes of a storage space used by a file system at a set of historical moments and a current moment, a plurality of predicted sizes of a storage space to be used by the file system at a plurality of future moments; (Popuri Col 28, lines 1-35) “In various embodiments, samples of the aggregated effective historical space usage of a predetermined historical window of time ( e.g., the past 30 days) are input into each of one or more different statistical models and the statistical models are configured to output various predictions of space usage across all the VMs that reside at the current storage device at any time in a predetermined window of time in the future (e.g., the next seven days). In some embodiments, different samples of the aggregated effective historical space usage of the past 30 days may be input into each statistical model more than once to receive different sets of outputs…In some embodiments, space prediction is run over the physical size used, both live and snapshots, per storage device.” mentions using samples of historical and/or live (understood as current) space usage within a window of time which is used to predict a set of future values.
determining sizes of an available storage space and available durations of a set of candidate future moments in the plurality of future moments based on the plurality of predicted sizes, (Popuri Col 28, lines 21-59) “In some embodiments, in order to run a "what if” scenario, the VM's size measurements are subtracted or added from the storage device history, adjusted by any bloating caused by moving snapshots or differences in data compression technology…Calculate the set S of differences between Space[T] and Space[T + 1] for all T in the training data
Start with currentSize=Space[Tmax]
Loop K times:
Select a random element delta of S
currentSize+=delta
Return the maximum currentSize over the entire prediction
(not just the last value.)” mentions finding the change in space for each change in time from a set of predicted sizes.
the available storage space being a storage space that is not used in a storage space allocated to the file system; (Popuri Col 5, line 24 – Col 6, line 6) “VM load balancing server is configured to use each combined, pool-level predicted metric that is identified to be improved to select one or more VMs to move/migrate from their current/source storage devices within the pool to a different destination storage device within the pool.” mentions migrating a VM to a separate storage device, VM being understood as including a file system.  
determining, based on the sizes of the available storage space and the available durations of the set of candidate future moments, a plurality of predicted values that characterize available storage capacities of the set of candidate future moments; (Popuri  Col 28, lines 1-35; Popuri  Col 15, Lines 4-10) “In various embodiments, samples of the aggregated effective historical space usage of a predetermined historical window of time ( e.g., the past 30 days) are input into each of one or more different statistical models and the statistical models are configured to output various predictions of space usage across all the VMs that reside at the current storage device at any time in a predetermined window of time in the future (e.g., the next seven days). In some embodiments, different samples of the aggregated effective historical space usage of the past 30 days may be input into each statistical model more than once to receive different sets of outputs…In some embodiments, space prediction is run over the physical size used, both live and snapshots, per storage device.” mentions a window (e.g. the next seven days) of predicted space usage. “FIG. 5 is a flow diagram showing an embodiment of a process for determining the effective historical VM space usage data at a storage device. In some embodiments, process 500 is implemented by VM load balancing server 112 of system 100 ofFIG.1. In some embodiments, step 402 of process 400 of FIG. 4 is implemented, at least in part, using process 500.” Wherein historical space usage data is understood to encompass available storage.
determining a target moment from the set of candidate future moments based on the plurality of predicted values, (Popuri Col 28, lines 38-54)  “Return the maximum currentSize over the entire prediction (not just the last value.)”  mentions choosing a predicted value to use.

Popuri does not explicitly teach recycling, at the target moment, at least part of the available storage space for use by other file systems.

Oberhofer teaches recycling, at the target moment, at least part of the available storage space for use by other file systems (Paragraph 0037; 0041; 0049) “at the runtime of the application programs of the LPARs, dynamically re-allocating memory elements of the global memory and/or of some first memory portions and/or of an unassigned memory portion of the main memory for modifying the size of the global memory...memory elements may be de-allocated from the global memory and may be allocated to one of the LPARs whose first memory portion is almost used to its capacity for increasing the size of said first memory portion. Said features may enable…logic to dynamically modify the sizes of the main memories of the individual LPAR” , “In case the predicted required memory space is so small that the amount of unused memory of said first memory portion exceeds a threshold value, the size of said first memory portion is decreased.” , “the method comprises monitoring the time period required for writing a copy of one of the images of the at least one application programs to a non-volatile storage medium; and prohibiting the automated creation and storing of a further image of said application program in the global memory until at least the monitored time period has lapsed between a first moment of storing the image preceding said further image in the global memory and a second moment of storing said further image in the global memory.” Implicitly requires calculation of time between first moment and second moment which is understood as the target duration. Wherein decreasing memory portion of an LPAR and re-allocating that memory is understood to be recycling a part of available storage. Wherein further images of the application programs (file systems) store (use) to the unused (recycled) memory.

“Thus, said features may ensure that the system automatically assigns additional memory elements to any of the LPARs if needed, thereby avoiding swapping and out-of-memory errors, and/or allows an operator of the system to buy additional memory space in time.” (Oberhofer Paragraph 0042) Therefore, it would have been obvious to combine Popuri and Oberhofer to obtain the invention as specified in the instant application claims.

Response to Arguments

Applicant's arguments filed February 2, 2022 have been fully considered but they are not persuasive.

 Regarding the 101 rejection, the applicant (see pages 11 - 12) argues the application of recycling storage space allocated to a file system for use by other file systems integrates the abstract idea into a practical application. The examiner respectfully disagrees. The improvement mentioned in the specific detail and structure to accomplish the solution beyond merely ”apply it”. An improvement in the abstract idea is not an improvement in technology (“It is important to note, the judicial exception alone cannot provide the improvement.(MPEP 2106.05(a))”,  "it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.(MPEP 2106.05(a), II)”). Therefore, the claimed invention is not integrated into a practical application and the rejection is maintained.

The applicant (see pages 13 - 15) argues the combination of Popuri and Oberhofer does not teach determining a target moment from the set of candidate future moments based on the plurality of predicted values; and recycling, at the target moment, at least part of the available storage space for use by other file systems. The examiner respectfully disagrees.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Popuri explicitly determines a target moment from a set of predicted future moments for future load balancing of a VM, which is a file system. Popuri does not explicitly teach recycling of the VM, although, load 

With respect to applicant's arguments regarding the remaining dependent claims, the arguments rely on the allegation that the independent claims are patentable and, therefore, for the same reasons the dependent claims are patentable. However, as addressed above, the independent claims are not patentable, thus, applicant's arguments with respect to the remaining dependent claims are not persuasive.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J FARLOW whose telephone number is (571)272-1692. The examiner can normally be reached 7:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CODY J FARLOW/Examiner, Art Unit 2137                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137